Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.

Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 recites “exceeds exceeds”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites both “lockup coupling technology” and “said lockup technology”.  Examiner notes inconsistent phrasing and requests a consistency to avoid confusion.  Claim 8 recites “said lockup alert” without any prior introduction of a lockup alert.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minteer (US20150211529).
Claim 1:  Minteer discloses an apparatus for monitoring the components of a skid module (10, see Figs. 1-3), said apparatus comprising a smart box (26) associated with a skid module comprising a load (14) driven by a motor (12) associated with an automatic transmission (15/16/18, see paragraph 17) using lockup coupling technology (20) wherein said smart box comprises a processing device electrically associated with a memory configured to store skid data and threshold values (see paragraph 28 and paragraph 21) and communication technology configured to transmit said skid data and messages to a remote device (paragraph 28, note wireless transmission to remote location); a sensor array electrically associated with said processing device wherein said sensor array comprises a plurality of sensors each configured for monitoring a skid parameter (paragraphs 28 and 30, note sensors 28, 30, 32, 34) thereby defining at least part of said skid data wherein a first sensor (32) is associated with a motor drive element (Fig. 2, see claim 1) and a second sensor (34) is associated with a transmission drive element (see claim 1); and wherein said smart box (26) is configured to evaluate said skid data and said threshold values to determine if said lockup technology has been engaged (in paragraph 21, Examiner notes that input instructions can provide for a status of the lockup clutch to be provided to the controller, that signals indicative of these instructions can be directed to the controller for further processing and that a skilled operator would understand that the simplest instructions indicating a engaged “ON” value or disengaged “OFF” value would be consisted with a processor evaluating skid data/threshold values to determine lockup technology engagement; additionally, note paragraphs 15 and 20, which describe that the controller may adjust the transmission and state of the lock-up clutch to meet desired flow rates and that the lockup clutch may be activated automatically).
Claim 5:  Minteer further discloses an apparatus for monitoring the components of a skid module as in claim 1, wherein said load is one of a mud pump (see paragraph 2, “slurry pump”) or a power generator and wherein said smart box further comprises a display device (see paragraph 21, note interface device located at a control panel) electrically associated with said processing device and wherein said processing device is configured to cause said display device to generate a user interface that displays at least part of said skid data and allows local control of said skid components (paragraph 21).
Claim 6:  Minteer further discloses that said smart box is further configured to allow remote control of said skid components (see paragraph 28).  
Claim 7:  Minteer further discloses that said memory is configured to store at least one automatic command and wherein said smart box is configured to evaluate said skid data and execute at least one said automatic command based on the evaluation of said skid data (see paragraphs 28-32).
Claim 9:  Minteer discloses an apparatus for monitoring the components of a skid module (10, see Figs. 1-3) comprising a load (14) driven by a motor (12) associated with an automatic transmission (15/16/18, see paragraph 17) using lockup coupling technology (20), said apparatus comprising a smart box means (26) for collecting, storing and transmitting skid data and warnings (see paragraphs 21 and 28, note instructions, desired flow rates, and other signals and paragraph 22 in which test failure can be indicated) wherein said skid data includes sensor data and threshold values (see paragraph 28 and paragraph 21); a sensor array means associated with said smart box means and configured for sensing skid parameters and generating said skid data (paragraphs 28 and 30, note sensors 28, 30, 32, 34) wherein said sensor array means includes a first sensor (32) associated with a motor drive element (Fig. 2, see claim 1) and a second sensor (34) associated with a transmission drive element (see claim 1); and wherein said smart box means (26) is configured to evaluate said skid data to determine if said lockup coupling technology is properly engaged (in paragraph 21, Examiner notes that input instructions can provide for a status of the lockup clutch to be provided to the controller, that signals indicative of these instructions can be directed to the controller for further processing and that a skilled operator would understand that the simplest instructions indicating a engaged “ON” value or disengaged “OFF” value would be consisted with a processor evaluating skid data/threshold values to determine lockup technology engagement; additionally, note paragraphs 15 and 20, which describe that the controller may adjust the transmission and state of the lock-up clutch to meet desired flow rates and that the lockup clutch may be activated automatically) and generate and transmit the status of said lockup coupling technology to a remote device (see paragraphs 21 and 28).  
Claim 10:  Minteer further discloses that said motor is an internal combustion engine (paragraph 12) and wherein said motor drive element is a crankshaft (note crankshaft formed as part of engine in paragraph 12) and where said transmission drive element is an input shaft (paragraph 13; note torque converter 16 and/or input shaft of gear box) and wherein said first sensor (32) is associated with said crankshaft (see paragraph 25) and wherein said second sensor (34) is associated with said input shaft (see paragraph 25).
Claim 11:  Minteer further discloses that said load is one of a mud pump (see paragraph 2, “slurry pump”) or a power generator.  
Claim 12:  Minteer further discloses that said smart box means is configured to cause a user interface to be displayed on a local display device or remote display device and wherein said user interface comprises at least part of said skid data (see paragraphs 21 and 28).  
Claim 15:  Minteer further discloses that said user interface provides for and allows local control of said skid components (paragraphs 21 and 28).  
Claim 16:  Minteer further discloses that said smart box means is configured for receiving and executing remote commands to allow remote control of said skid components (paragraphs 21 and 28).
Claim 17:  Minteer further discloses that said smart box means is configured to store at least one automatic command 17NIEB-17and wherein said smart box is configured to evaluate said skid data and execute at least one of said stored automatic command based on the evaluation of said skid data (see paragraphs 28-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minteer (US20150211529) in view of JPH05272636A (‘636).
Claims 2 and 13:  Minteer discloses the previous limitations.  Minteer is not explicit about memory stores a lockup speed threshold value and a lockup delta threshold value wherein said lockup speed threshold value defines the minimum motor drive element RPM allowed for proper engagement of said lockup coupling technology and wherein said lockup delta threshold value defines the maximum allowable difference between the motor drive element RPM and the transmission drive element RPM.  However, ‘636 discloses a controller which operates with a lock-up unit and which “causes connection of a lock-up clutch when the rotation speed of an output shaft becomes a required rotation speed and when the rotation speed of an input shaft is equal to or higher than the idling rotation speed and the difference between it and the rotation speed of the output shaft becomes not more than a specified value” (Abstract) which would equate to   the a lockup speed threshold value and a lockup delta threshold value described in claim 2.  A skilled artisan would have the wherewithal to incorporate this typical transmission/controller arrangement into the memory/processor of Minteer so that the lock-up unit would only be engaged under prescribed conditions and it would have been obvious before the effective filing date of the invention to a skilled artisan to utilize speed/delta threshold values as taught by ‘636 into the apparatus of Minteer to prevent engine stalling.
Claim 3:  Minteer and ‘636 teach the previous limitations.  Minteer further discloses that said motor is an internal combustion engine (paragraph 12) and wherein said motor drive element is a crankshaft (note crankshaft formed as part of engine in paragraph 12) and where said transmission drive element is an input shaft (paragraph 13; note torque converter 16 and/or input shaft of gear box) and a first sensor (32) is associated with a crankshaft (see paragraph 25) and a second sensor (34) is associated with said input shaft (see paragraph 25).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minteer (US20150211529) in view of JPH05272636A (‘636) and in further view of Iwatsuki (US 4,785,689) as further evidenced by Kuros (CN105697587A) and Ito (US 4,896,569).
Claims 4 and 14:  Minteer and ‘636 teach the previous limitations.  Minteer does not disclose issuing a Lockup Alert when the difference between the measured crankshaft rotations per minute (RPM) and the measured transmission input shaft RPM exceeds said lockup delta threshold value.  However, Iwatsuki teaches a transmission arrangement using lockup technology and which issues an alert when evaluation of the difference between the measured crankshaft rotations per minute (RPM) and the measured transmission input shaft RPM exceeds a lockup delta threshold value (see Fig. 6 step 236 and claims 1 and 7).  It would have been obvious before the effective filing date of the invention to a skilled artisan to monitor shaft speeds and their differences as taught by Iwatsuki into the apparatus of Minteer to avoid stalling conditions and improve overall operability (see Abstract).  While not explicit about issuing alerts by way of an SMS or e-mail message, such notifications are well known in the prior art, as evidenced by Kuros which teaches a transmission/engine arrangement that can warn an operator of unsafe conditions (see page 12, “providing text message or warning to the operator”).  It would have been obvious before the effective filing date of the invention to a skilled artisan to monitor shaft speeds and their differences as taught by Kuros into the apparatus of Minteer as modified by Iwatsuki to avoid stalling conditions and improve overall operability (see Abstract).  Lastly, while not explicit about ensuring a lockup speed threshold is above a threshold, Examiner notes that such precautions are commonly known for proper transmission operation, as taught by Ito, which determines and compares input (associated w/ crankshaft) shaft speed to an output/threshold speed to determine malfunction/anomalies (see col. 4, lines 12-20).  It would have been obvious before the effective filing date of the invention to a skilled artisan to monitor threshold input shaft speeds as taught by Ito into the apparatus of Minteer as modified by Iwatsuki to determine anomalies associated with transmission output.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting any outstanding 112 issues.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 8, the prior art of record discloses or reasonably teaches in combination that said sensor array comprises a plurality of coolant sensors including a motor oil temperature sensor, an engine coolant temperature sensor, and a transmission fluid 15NIEB-17temperature sensor and where said skid data includes the temperature data generated by said plurality of coolant sensors and their associated threshold values but does not further disclose or reasonably teach in combination that the smart box is configured to automatically shut down said motor after a predefined wait period when said Lockup Alert has been generated and a measured temperature exceeds its associated temperature threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746